DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
             Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 1/6/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4-6is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHO et al. (US pub 20210225829).
With respect to claim 1, CHO et al. teach a semiconductor device comprising (see figs. 1-11, particularly fig. 11 and associated text): 
a substrate 30; 
a semiconductor die 40a,40b thereon, electrically coupled to the substrate;
an interposer 12 adapted to connect the substrate to a circuit board 1, the interposer comprising: 
a major surface (bottom); 

a first plurality of interconnects 80 passing through the interposer within the recess to electrically couple the substrate to the circuit board; 
a second plurality of interconnects 5 on the major surface of the interposer to electrically couple the substrate to the circuit board, wherein each of the second plurality of interconnects comprises a smaller cross-section than some of the first plurality of interconnects.  
With respect to claim 2, CHO et al. teach the first and second plurality of interconnects each comprise a ball grid array.  
With respect to claim 4, CHO et al. teach a shield layer 50a in the interposer isolated from the first and second plurality of interconnects.  
With respect to claim 5, CHO et al. teach the interposer further comprises metallic traces, vertical via 14, metallic pads 2, or combinations thereof.  
With respect to claim 6, CHO et al. teach the second plurality of interconnects are on the major surface near one or more edges of the interposer.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. (US pub 20210225829).

However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal values or ranges for the diameters for the first and second interconnects through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed ranges critical or produce any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.
Allowable Subject Matter
Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814